Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending. Claims 1,19 and 17 have been amended.
Respond to amendments
	Applicant’s amendments filed on 07-22-2022 have been considered and entered.	

Response to Arguments
	Applicant’s arguments of 12-02-2021 have been fully considered but are not persuasive.
	Applicant asserts that the “cited references do not appear to teach or suggest each and every element of Applicant’s independent claims as amended. Examiner respectfully disagrees.
The amended claim recites: “…wherein the cybersecurity threat is determined by a digital twin which is a model of one or more components of the electrical installation system”.
	Tao discloses using a digital twin of an industrial process to defend the actual physical process against cyber attacks (paragraph 13). Tao also discloses “embodiments of the disclosure integrate a digital replica of physical process to defend a physical industrial process, [s]uch a digital replica can be referred to as a ‘digital twin’ and embodies or constitutes a dynamic simulation model of the physical process…the digital replica integrates at least some of the physics of the physical process ; a logic that controls the physical process; and a simulation model of the physical process” (paragraph [11]). As such, digital twin is a dynamic simulation model of physical process or components of industrial equipment, which reads on the amended limitation.

	In page 9 of the remarks, Applicant by referring and relying on certain features in the Applicant’ specification, asserts that  applied arts  do not teach certain features of applicant’s claimed subject matters. In response to applicant's argument,  it is noted that the features upon which applicant relies (i.e., “ghost system …”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 4, 7, 8, 9, 11, 12, 15, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, III et al. (US Publication No. 2021/0014196),  in view of Tao et al. (Wo 2020/046371), further in view of Munz et al. (US Publication No.2020/0153274).
	As per claim 1, 9 and 17, Schweitzer discloses a computer-implemented method comprising:  receiving, by a processor, a status signal for at least one digital communication channel associated with an electrical installation system (Paragraph [0021], “receive status information…signal related circuit breaker to open”);  determining, by the processor, that a cybersecurity threat exists for an electrical installation system (paragraph [0056],“security subsystem 528 may be configured to detect a security condition such as cyberattack, and signal the kill switch”); inhibiting, by the processor, based at least in part on the status signal for the at least one digital communications channel and on a determination that the cybersecurity threat exists, further communications to one or more components of the electrical installation system via the at least one digital communication channel (paragraph [0056], upon determination of cyber attack, signal sent to the kill switch, to immediately open the switches and to disrupt communication).
	While Schweizer discloses determining that cybersecurity threat exists for an electrical installation system, Schweitzer does not explicitly disclose, the cybersecurity threat is determined by a digital twin which is a model of one or more components of the electrical installation system. Schweizer furthermore does not explicitly disclose activating, by the processor, a second communication channel for the one or more components of the electrical installation system. 
	However, in an analogous art, Tao discloses the cyber threat is determined by a digital twin (paragraph [0013], “using a digital twin of an industrial process to assess risk, detect attacks [cyberattack]..”), which is a model of one or more components of the electrical installation system (paragraph [0011], “embodiments of the disclosure integrate a digital replica of physical process to defend a physical industrial process, [s]uch a digital replica can be referred to as a ‘digital twin’ and embodies or constitutes a dynamic simulation model of the physical process…the digital replica integrates at least some of the physics of the physical process ; a logic that controls the physical process; and a simulation model of the physical process”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schweizer and Tao, in order to defend the actual physical process against cyberattacks.
	Schweizer in view of Tao does not explicitly disclose but in an analogous art, Munz discloses activating, by the processor, a second communication channel for the one or more components of the electrical installation system (claim 12, “activating a second communication network in response to the contingency at least partially disabling the first communication network”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schweitzer and Tao with Munz, for the benefit of providing peer-to-peer communication between a plurality of microgrid controller and optimizing the generation and distribution of power.
	Schweitzer (paragraph [0016]) furthermore discloses a computer processor operable to execute a set of computer-readable instructions; and a memory operable to store the set of computer-readable instructions operable to perform the limitations of the claim (as claimed in claim 9) and a computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to perform the limitations of the claim (as claimed in claim 17).
	As per claim 3 and 11, Schweitzer furthermore discloses, wherein a determination that a cybersecurity threat exists for an electrical installation system is based at least in part on an indication from at least one of a digital twin of the electrical installation system or a firewall of at least one network associated with the electrical installation system (claim 5,“security subsystem further comprises a firewall enabled by one of activation of the kill switch subsystem or detection of a cyber threat”).
	As per claim 4, 12 and 19,  Schweitzer furthermore discloses, wherein inhibiting further communications to the electrical installation system via the at least one digital communication channel comprises disconnecting one or more components of the electrical installation system from the at least one digital communication channel (paragraph [0053], switches configured to disconnect communication between the various devices and integrator).
	As per claim 7 and 15, Schweitzer furthermore teaches communication channel comprises an analog communication channel facilitated by one or more intelligent electronic device (IED) associated with the electrical installation system (paragraph [0023], “IED 200 obtains analog current and voltage signals from CTs and potential transformers). While Schweitzer discloses analog communication channel, Schweitzer does not label the analog communication channel as a second communication channel. However, functionality of analog communication channel is well known and does not depend on any labeling. One of ordinary skill in the art would recognize that analog communication channel would provide analog  communication regardless of being called first or second or any number associating with the channel. 
	As per claim 8 and 16, Schweitzer furthermore discloses, wherein disconnecting one or more components of the electrical installation system from the at least one digital communication channel further comprises continuing secure communications on other components of the electrical installation system using an alternative digital communication channel (during the contingency in which the second level of protection is activated second communication network in the form of peer-to-peer is available).

	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, in view of Tao, in view of Munz, further in view of Thompson et al. (US Patent No. 7,616,559).
	As per claim 2, 10 and 18, Schweitzer in view of Tao and Munz teaches all limitation of claim as applied to claims 1, 9 and 17 above. Schweitzer furthermore teaches  determining, by the processor, the cybersecurity threat does not exist (paragraph [0063] “if the kill switch has not been activated communication may continue”, it is noted that when cybersecurity threat is not detected the kill switch will not be activated).
	Schweitzer in view of Tao and Munz does not explicitly disclose, but in an analogous art, Thompson discloses activating, by the processor, the at least one digital communication channel and disconnecting the second communication channel from the one or more components of the electrical installation system (claim 2, “switching to the first link from communication  over the second link”, it is noted that by switching communication to the first link the communication over the second link or channel is considered as being disconnected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schweitzer, Tao and Munz with Thompson, in order to switch the communication link, if communications link is ever hindered for communication of the information.

	Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, in view of Tao, in view of Munz, further in view of Vellore et al. (US Publication No. 2007/0168161).
	As per claim 5, 13 and 20, Schweitzer in view of Tao and Munz teaches all limitation of claim as applied to claims 1, 9 and 17 above. While Schweitzer as modified discloses, activating the second communication channel on the electrical installation system  (Munz, claim 12, “activating a second communication network in response to the contingency at least partially disabling the first communication network”) Schweitzer as modified does not explicitly disclose, but in an analogous art, Vellore teaches enabling at least one serial communication port for an intelligent electronic device (IED) associated with the electrical installation system (Paragraph [0047], “establish a communication path to a selected IED 307 through a serial port 708 associated with the selected IED”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine Schweitzer, Tao and Munz with Vellore and use the old and well know serial port, in order to achieve the predictable result of enabling a serial data exchange between devices.

	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, in view of Tao, in view of Munz, further in view of Whitehead et al. (US Publication No. 2006/0269066).
	As per claim 6 and 14, Schweitzer in view of Tao and Munz teaches all limitations of claim as applied to claims 1, 9 and 17 above. Schweitzer in view of Tao and Munz does not explicitly teach, but in an analogous art, Whitehead teaches, wherein the second communication channel is an analog or serial communication channel (claim 14, first serial port), and wherein the second communication channel is not in communication with a local area network, or the Internet (claim 14, first serial port exchanges data with second serial port. Figure 2 depicts the first serial port 60 is only in communication with the second serial port 62, not internet).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine Schweitzer, Tao and Munz with Whitehead and use the old and well know serial port, in order to achieve the predictable result of enabling a secure serial data exchange between devices and preventing attacks coming through internet. 
	References Cited, Not Used
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Beckmann et al.  (US Publication No. 2019/0156429) discloses, digital twin is a computer model that tracks and simulates a real-world physical asset such as power grid component. 
	Pflger de Aguiar et al.  (US Publication No. 2020/0404014) discloses, closed loop model-base security monitoring includes comparing a virtual model of the target automation system ( e.g., a digital twin derived automatically from an initial profiling phase of a control system) with the production system behavior of the physical target system.
	Yamada et al. (US Publication No. 2021/0006582) discloses, the present invention can also be applied as a subsystem of an evaluation platform 1000 of a system using a digital shadow as shown. Here, the digital shadow is a method of evaluating security of a system using a reproduction model of a real system, also called a digital twin, and is suitable to use for systems in which it is difficult to perform tests on a real system such as a power plant system
	 
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437